Sharp, J.
The defendant assigns as error the following portions of the charge which are in parentheses:
*132“. . . Mr. Kenan himself has testified he .suffered the loss of $40,000 to $45,000 because he says that the property was worth $80,000 immediately before the taking, the fair market value, and less than $40,000 .afterwards, in his opinion about $35,000, which would make a difference of about $45,000 (which is more than some of his own witnesses have testified to) — EXCEPTION NO. 3 — you would take in consideration his natural interest in the outcome of this, because after all he was the owner of the property. When I say ‘he’, he is president of the corporation which owns the property and (there may be specific values in his mind which the real estate appraisers will not consider). EXCEPTION NO. 4.
“Now, on the other hand his witness, Mr. Hornaday, has come up with a reasonable market value of the property before the taking of $71,200, and $40,000 as the reasonable market value thereafter, making a difference of $31,200. . . .”
Immediately preceding the quoted portion the judge had told the jury that there was a great divergence of opinion among the witnesses as to the value of the property before and after the taking and, in passing upon the credibility of the witnesses, that jurors had a right to take into consideration the bias, if any, which a witness might have.
The statement which constitutes Exception No. 4 seems to be in defendant’s favor. However, we think the statement which is the subject of Exception No. 3 was an inadvertent expression of opinion indicating that the judge questioned either the credibility or judgment of defendant’s witness, Mr. Kenan. This assignment of error must be sustained. “A trial judge in this jurisdiction is not permitted to cast doubt upon the testimony of a witness or to impeach his credibility.” State v. Smith, 240 N.C. 99, 81 S.E. 2d 263; G.S. 1-180.
It is clear to us that the able and conscientious trial judge meant to be stating a contention of the defendant. However, the jurors were nowhere so informed 'and they undoubtedly interpreted the statement, when considered along with his reference to Mr. Horna-day’s evidence, to mean that the judge thought Kenan’s evaluation of the damage too high. There are so many hazards to judicial navigation that not even the most circumspect navigator -can avoid them all.
Since the case goes back for a new trial it is not necessary to discuss the assignment of error relating to the charge on the measure of damages. The applicable principles are discussed in Kirkman v. Highway Commission, 257 N.C. 428, 432, 126 S.E. 2d 107.
New trial.